Citation Nr: 0427005	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from March 1964 to March 
1968. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which 
confirmed a noncompensable evaluation for residuals of a 
right 5th metacarpal fracture.  A July 2003 RO hearing was 
held by a Decision Review Officer.  An April 2004 hearing was 
held before the undersigned Board Member in Washington, D.C.  
Although additional issues appear to have been recently 
raised by appellant or on his behalf, inasmuch as they have 
not been developed for appellate review, they are referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).  

The appellate issue is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notice if further action is required on appellant's 
part.


REMAND

Appellant's service medical records indicate that he 
sustained a fracture at the mid-shaft of the right metacarpal 
bone when he injured the hand "in car door."  See a June 
1965 service medical record.  Initial review of the 
evidentiary record reveals that with respect to the 
appellant's claim for a compensable evaluation for residuals 
of a right 5th metacarpal fracture, a February 2003 VA 
examination was conducted.  However, that examination report 
indicated that a nurse practitioner actually conducted said 
examination; that the claims file was not available for her 
review; and the examination was rather cursory and 
inadequate.  For example, ranges of motion of the right 5th 
finger were not recorded, nor was medical opinion rendered as 
to whether the service-connected residuals of the right 5th 
metacarpal fracture encompass or are related to various 
abnormalities of the right hand that include a chip fracture 
of the right thumb, a sclerotic bone island in the right 
middle finger, and degenerative changes in the right wrist 
and right 2nd metacarpal head.  During an April 2004 Board 
hearing, appellant testified that during service, a truck 
door came unlatched and slammed across his hand (on the 
dorsal aspect).  However, the evidentiary record is currently 
unclear as to the extent and nature of the residuals of the 
in-service right hand injury.  It is the Board's opinion that 
since said VA examination was conducted by a non-physician 
and the examination did not adequately evaluate the 
disability at issue, an appropriate VA examination should be 
conducted by a physician, to include medical opinion rendered 
on the nature, extent, and severity of the residuals of the 
service-connected right 5th metacarpal fracture.

At the hearing before the undersigned, the veteran reported 
that he was receiving Social Security Administration (SSA) 
disability benefits.  It was indicated that the service-
connected disorder at issue was considered in making the 
determination.  As such, those records should be obtained for 
consideration.  

Additionally, during that April 2004 Board hearing, appellant 
indicated that a VA/fee-basis rheumatologic examination had 
been scheduled for later that month.  However, a report of 
that examination is not currently associated with the claims 
folder.  Presumably, that examination, if in fact conducted, 
might contain relevant clinical findings pertaining to the 
service-connected right 5th metacarpal fracture disability; 
and, therefore, the examination report should be obtained by 
the RO and associated with the claims folder.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant 
and request him to provide the 
complete names and addresses of any 
physicians or medical facilities 
which have provided him any recent 
relevant treatment for residuals of 
a right 5th metacarpal fracture.  
All available, clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of such 
treatment should be obtained from 
the specified health care providers, 
including, but not limited to, a 
report of any VA/fee-basis 
rheumatologic examination apparently 
conducted on or about April 2004.  
Any records obtained should be 
associated with the claims folder.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release private medical 
reports, if any, to the VA.  The SSA 
records should also be obtained.  
Appellant's assistance in obtaining 
these records should be requested as 
needed.

2.  With respect to the issue of 
entitlement to a compensable rating 
for residuals of a right 5th 
metacarpal fracture, the RO should 
arrange an appropriate VA 
examination by a physician to 
determine the nature, extent, and 
severity of any residual disability.  
The claims folder should be reviewed 
by the examiner.  All indicated 
tests and diagnostic studies should 
be performed, including, but not 
limited to, finger joint ranges of 
motion.  

(A) In the event there are no 
clinical manifestations reasonably 
attributable to the service-
connected right 5th metacarpal 
fracture, this should be stated for 
the record.

(B) If there are clinical 
manifestations reasonably 
attributable to the service-
connected right 5th metacarpal 
fracture, the examiner should 
describe their nature, extent, and 
severity in adequate detail.  For 
example, the examiner should 
indicate whether the service-
connected right 5th metacarpal 
fracture results in weakness, excess 
fatigability, pain with motion, 
incoordination, impaired ability to 
execute skilled movements smoothly, 
swelling, deformity, atrophy of 
disuse, or impaired hand grip 
strength.  The examiner should 
comment on whether ankylosis in the 
joints of the right 5th finger/hand 
is manifested.  The examiner should 
also comment on whether the service-
connected right 5th metacarpal 
fracture results in limitation of 
motion of other digits or interferes 
with the overall function of the 
right hand.  

The examiner should indicate whether 
any painful right 5th finger/hand 
motion is clinically elicited, and 
if so, the nature, location, and 
intensity of the pain should be 
described in adequate detail.  If 
there is any painful right hand 
motion due to causes other than the 
service-connected right 5th 
metacarpal fracture, this should be 
commented upon.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of any 
right 5th finger/hand pain, 
functional restrictions from such 
pain on motion, and the effect the 
service-connected right 5th 
metacarpal fracture residuals have 
upon appellant's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. § 4.10, 4.40, 
4.45 (2003).

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to a 
compensable rating for residuals of 
a right 5th metacarpal fracture, 
with consideration of applicable 
court precedents and statutory and 
regulatory provisions.  The RO 
should clarify whether any 
additional right hand pathology 
should be considered part and parcel 
of, or otherwise related to, the 
service-connected residuals of a 
right 5th metacarpal fracture.  The 
RO should also consider the 
applicability of an extraschedular 
evaluation.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




